Case 1:20-cv-22635-JEM Document 7 Entered on FLSD Docket 10/06/2020 Page 1 of 1



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 20-22635-CV-MARTINEZ

 MARIO DYRELL GODHIGH,

        Petitioner,

 v.

 LAKE CORRECTIONAL,

       Respondent.
 ___________________________________/

  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate
 Judge, for a Report and Recommendation on Petitioner’s Petition for Writ of Habeas Corpus
 pursuant to 28 U.S.C. § 2254 (DE 2). Magistrate Judge Reid filed a Report and Recommendation
 (“R&R”) recommending that the Petition be dismissed for lack of jurisdiction as successive. (DE
 6). Judge Reid further observed that Petitioner is a three-striker under 28 U.S.C. § 1915(g) and
 failed to file the required filing fee, inasmuch as the Petition attempts to assert a § 1983 claim. The
 Court having carefully reviewed the R&R and the record in this case de novo, it is hereby
        ORDERED AND ADJUDGED that United States Magistrate Judge Reid’s Report and
 Recommendation (DE 6) is AFFIRMED and ADOPTED. The Petition is DISMISSED. No
 certificate of appealability shall issue. The Clerk is directed to mark this case CLOSED and DENY
 pending motions as moot.
        DONE AND ORDERED in Chambers at Miami, Florida, this 6th day of October, 2020.



                                                        ____________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
